ORDER
CLYDE E. EDMONDS of PLAINFIELD, who was admitted to the bar of this State in 1972, having been convicted of one count of conspiracy to commit bank fraud in violation of 18 U.S.C.A. 371 and two counts of bank fraud in violation of 18 U.S.C.A. 1344 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), CLYDE E. EDMONDS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that CLYDE E. EDMONDS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that CLYDE E. EDMONDS comply with Rule 1:20-20 dealing with suspended attorneys.